DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS documents submitted 9/5/2019 and 7/27/2021 are acknowledged and have been considered.

Priority
Applicant is reminded that no priority is claimed no relationship is recorded with respect to PCT/US20/47971. 

Drawings
The drawings submitted 8/27/2019 are acknowledged and acceptable.

Claim Objections
Claim 9 is objected to because of the following informalities:  In line 3 of claim 9, a comma should be placed after “for each of the guidance wings”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-21are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Note that any dependent claims are equally indefinite and therefore rejected.

Claim 15 recites the limitation "the stowed configuration" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claims 9-12, 18 and 19 recite the limitation "the actuator".  There is insufficient antecedent basis for this limitation in the claim.  Examiner interprets the limitation as “the hub actuator”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9 and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Osdon et al.  (U.S. Patent Application Publication 2016/0349025).

In regards to claim 1, Osdon et al (henceforth referred to as Osdon) teaches a wing deployment initiator configured for initiating deployment from a
stowed configuration of a guidance wing of a projectile, the wing deployment
initiator comprising: 
a flipper configured to be rotated from a first flipper position to a second flipper position by a deployment spring.  Osdon teaches a deployment plate (item 200) including actuator arms (items 660) that moves from a first position with fins retracted to a second position allowing spring release of fins. Further, a central spring allows movement of the deployment plate, the flipper when in the first flipper position being configured to retain the guidance wing in its stowed configuration, the flipper when rotated from the first flipper position to the second flipper position being configured to release the guidance wing and to transfer deployment energy from the deployment spring to the guidance wing, thereby energetically initiating deployment of the guidance wing.  The release device of Osdon include torsion springs that are initiated after movement of the deployment plate energetically releasing multiple fins; and a central hub configured to 

In regards to claim 2, Osdon discloses that the flipper is pivotally mounted to a horizontal initiator baseplate and extends above an upper surface of the initiator baseplate, said flipper being radially offset from the central hub along an offset radius extending from the central hub to the flipper, the flipper being configured to rotate about a horizontal flipper axis that is perpendicular to the offset radius.  The arms of the Osdon device are radially offset from the central hub and positioned at least partially above the baseplate.  Also, the arms rotate relative to the baseplate about an axis that is perpendicular to the offset radius.

In regards to claim 3, Osdon teaches that the deployment spring is a torsion spring (item 710).

In regards to claim 9, Osdon discloses that the guidance wing is included in a plurality of guidance wings that are symmetrically located about the vertical hub axis.  Osdon teaches multiple fins about the hub axis as depicted, and wherein for each of the guidance wings the wing deployment initiator includes a corresponding lobe, flipper, and 

In regards to claim 10, Osdon discloses that the actuator is an electrically driven actuator.  Osdon teaches that the actuator may be an electrically driven piston (par. 75).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osdon et al.  (U.S. Patent Application Publication 2016/0349025) in view of Palani et al. (U.S. Patent 8,324,544).

In regards to claim 11, Osdon fails to explicitly teach that the actuator is a rotary solenoid or DC motor coupled to the central hub by a linkage.  However, Palani et al (henceforth referred to as Palani) teaches a fin release mechanism including a rotary solenoid (see claim 12 of Palani) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to utilize a rotary solenoid with the deployment mechanism of Osdon as taught by Palani, to electrically initiate release of the fins.

Allowable Subject Matter
Claim 15 would be allowed pending withdrawal of 35 U.S.C. 112 rejection.

Claims 4, 6, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and any rejections withdrawn.

The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 4, the closest prior art fails to teach or make obvious, including all the limitations of claim 4, that the lobe is rotationally offset from the flipper when central hub is in the second hub orientation.  With respect to claim 6, the closest prior art fails to teach or make obvious, including all the limitations of claim 6, that the locking flipper tab engages with a corresponding locking wing notch provided in the guidance wing, whereby mutual engagement of the locking flipper tab and locking wing notch restrains the guidance wing from being deployed.  With respect to claim 12, the closest prior art fails to teach or make obvious, including all the limitations of claim 12, that the actuator is configured such that rotation of the central hub is inhibited by the control surface when the control surface is in a first control surface alignment, and rotation of the central hub according to the feedback torque is enabled when the control surface is moved by the control electronics of the projectile to a second control surface alignment.  With respect to claim 15, the closest prior art fails to teach or make obvious, including all the limitations of claim 15, a guidance wing hinged at a distal end thereof so as to enable a proximal end of the guidance wing to pivot outward during a wing deployment thereof through a corresponding wing slot provided in the fuselage.

Summary/Conclusion
Claims 4-8 are objected to while claims 1-3, 9-21 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641